Title: Abigail Adams to John Quincy Adams, 29 September 1778
From: Adams, Abigail
To: Adams, John Quincy



My Dear Son

Sepber. 29 1778


Writing is not A la mode de Paris, I fancy or sure I should have heard from my son; or have you wrote and have I been so unfortunate as to lose all the Letters which have been written to me for this five months.
I have sufferd great anxiety in not hearing from your pappa, or you. I hope you have not been so unlucky in those Letters sent to you.
I want to know your situation, what proficiency you make in the Language. I expect you will write me a Letter en Francois á vous dire le vray, un si long silence commençoit déja á me donner de 1’inquietude.
We have here a large portion of the French Navy. I never wanted to speak the language half so much before, it is difficult holding any intercourse with them. Many of the officers appear to be Gentleman of Education.
I wrote you one very long Letter, hope you received it. You must be very perticuliar when you write. I think it very hard when a vessel arrives without a Letter for me. You know the pleasure I always took in hearing from your pappa in his frequent absence from me. You must think now both he and you are at such a distance from me that Letters are more acceptable than ever.
Your Friends here are all well. The next opportunity you have for writing you must not forget your Grandmamma. Mr. Thaxter is at Philadelphia yet, tho he talks of returning this month.
Does the climate of France suit your constitution. You used to be unwell in the spring and fall. It is very sickly here with the dysentery.
We have heard of the engagement between the French and English Fleets, and are much gratified with the good conduct of our Allies.
After the faileure of the late Expedition against Rhoad Island, we were in great apprehension of an attack upon Boston, as the Fleet lay in that harbour, but haveing looked in upon them Lord How thought it best to retire to New York after plundering 9000 Sheep from Martha Vinyard.
Your Brothers send their Love to you, and thank you for their Letters, will write to you as soon as they are capable of it. Charlly got his pen to day and attempted it but could not please himself. I believe I must not write an other Letter to Paris till I hear from thence. Be dutifull my dear Son, be thoughtfull, be serious, do not gather the Thorns and the Thistles, but collect Such a Garland of flowers as will flourish in your native climate, and Bloom upon your Brows with an unfading verdure.

This will rejoice the Heart and compensate for the continual anxiety of your affectionate
xxxxxxx xxxxx

